                           Case 19-24331-PGH         Doc 51      Filed 03/04/20    Page 1 of 1




            ORDERED in the Southern District of Florida on March 4, 2020.




                                                                    Paul G. Hyman, Jr.,Judge
                                                                    United States Bankruptcy Court
_____________________________________________________________________________

                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA

        IN RE:                                            CASE NO. 19-24331-BKC-PGH
                                                          CHAPTER 13
        RALPH LEVI SANDERS, JR.
        __________________________/

                               ORDER SUSTAINING OBJECTION TO CLAIM NO. 1-1

                 THIS CAUSE came to be heard on the Chapter 13 consent calendar on March 2, 2020 on
        the Debtor’s Objection to Claim Number 1-1 (DE 29), and there being no objections otherwise
        raised, it is, therefore
                 ORDERED AND ADJUDGED as follows:
                 1.     The Court sustains the Debtor’s Objection to Claim of Westside Regional Medical Center
        (Claim No. 1-1).
                 2.     Westside Regional Medical Center’s claim shall be stricken in its entirety.
                                                           ###

           Submitted by:

           Law Offices of Michael H. Johnson, P.A.
           3601 W. Commercial Blvd. Suite 31
           Ft. Lauderdale, FL 33309
           (954) 535-1131
           (954) 641-7750 fax

           Michael H. Johnson is directed to serve copies of this order on all interested parties and file a
           certificate of service.
